                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


EBONY CRUMBLE, et al.,

                           Plaintiffs,

             v.                                       Case No. 20-CV-1585

KETTLE MORAINE SCHOOL DISTRICT,

                           Defendant.


                            DECISION AND ORDER


   1. Facts and Procedural History

      According to the complaint, SQ entered the sixth grade at Kettle Moraine Middle

School as a transfer student in the Spring of 2017. (ECF No. 1, ¶ 26.) “From the time of

her enrollment at [the Kettle Moraine School District], SQ has endured persistent,

pervasive and increasingly severe acts of racial harassment and bullying, including

cyberbullying involving the use of [Kettle Moraine School District] property or

technology, at the hands of fellow students.” (ECF No. 1, ¶ 28.) She points to seven

incidents over roughly three years.

      On October 16, 2017, SQ received an email “racially attacking” her. SQ notified

her teacher, who in turn notified the Vice Principal. (ECF No. 1, ¶ 38.) The Vice
Principal investigated and identified the student who sent the email. (ECF No. 1, ¶ 39.)

The school declined to provide SQ or Crumble any additional information, explaining

that it could not disclose punishments. (ECF No. 1, ¶ 39.)

       On February 8, 2019, a student wrote a racial slur directed at SQ on a classroom

whiteboard. (ECF No. 1, ¶ 42.) Crumble notified the school, and the Principal

investigated. (ECF No. 1, ¶¶ 44-43.) As part of the investigation, the Principal spoke to

SQ and said that the student probably wrote the slur on the whiteboard because he

hears the slur in music. (ECF No. 1, ¶ 47.)

       In March of 2019 a teacher turned off the lights in a classroom, prompting a

student to say, “where did [SQ] go?” (ECF No. 1, ¶ 63.) The teacher did not respond to

this “racial taunting.” (ECF No. 1, ¶ 63.)

       In the fall of 2019 SQ began ninth grade at Kettle Moraine High School. (ECF No.

1, ¶ 27.) On October 19, 2019, a student used a racial slur in a classroom and again in the

cafeteria. (ECF No. 1, ¶ 65.) SQ and another student who heard the slur reported the

incidents to the Vice Principal. (ECF No. 1, ¶ 67.) About a day later the Vice Principal

informed SQ and the other reporting student that the incident could not be verified.

(ECF No. 1, ¶ 69.)

       On October 21, 2019, the sister of the student who allegedly used the slur in the

classroom and cafeteria a few days earlier was video recorded “physically intimidating

and threatening SQ and some of her 9th grade classmates over [her sister’s] use of and



                                              2
‘right to use’ a racial slur.” (ECF No. 1, ¶ 73.) The incident was reported to the Vice

Principal, and the girl “was issued an undisclosed reprimand.” (ECF No. 1, ¶ 74.)

       On October 28, 2019, a student “told SQ to ‘go back to the hood.’” (ECF No. 1,

¶ 76.) The student then posted on Snapchat a modified racial slur. (ECF No. 1, ¶ 76.)

When Crumble reported this incident, the Principal “assured that she would get to the

bottom of things and issue ‘swift justice’ to the offending student.” (ECF No. 1, ¶ 78.)

       On September 3, 2020, a student “created a direct Snapchat of himself pictured

with a racial attack as a headline on” another student’s phone, and then sent it to SQ.

(ECF No. 1, ¶ 96.) SQ shared the Snapchat with her peers. The following day the

incident was referred to law enforcement, and both the student who created the

Snapchat and the student whose phone was used were charged with disorderly

conduct. (ECF No. 1, ¶ 105.)

       Ebony Crumble filed this action on October 16, 2020, asserting claims on her own

behalf as well as on behalf of SQ, her minor daughter. Both Crumble and SQ purport to

assert claims “on behalf of all others similarly situated.” (ECF No. 1.) Yet the complaint

does not otherwise purport to be a class action, and the complaint does not contain any

allegations under Federal Rule of Civil Procedure 23. Thus, it is unclear what the

plaintiffs intend when they purport to be proceeding “on behalf of all others similarly

situated.”




                                             3
       The plaintiffs allege claims under Title VI of the Civil Rights Act of 1964, 42

U.S.C. § 200d et seq. (ECF No. 1, ¶¶ 124-33), and the Fourteenth Amendment by way of

42 U.S.C. § 1983 (ECF No. 1, ¶¶ 134-36).

       The complaint contains a hyperbolic “prologue,” which the defendants have

moved to strike. (ECF No. 10.) The plaintiffs did not respond to the motion to strike.

       The defendants then filed a motion to dismiss. (ECF No. 11.) The plaintiffs

responded (ECF No. 13), and the defendants replied (ECF No. 14).

       The plaintiffs’ response, however, was untimely, filed the day after it was due. See

Civ. L.R. 7(b) (E.D. Wis.). The plaintiffs did not acknowledge that their response was

late, much less move for an extension of time. That by itself would be reason enough to

strike the response and grant the defendants’ motion as unopposed. See Civ. L.R. 7(d)

(E.D. Wis.).

       However, because the court routinely gives litigants at least one opportunity to

amend a complaint following dismissal, see Runnion v. Girl Scouts of Greater Chi. & Nw.

Ind., 786 F.3d 510, 519 (7th Cir. 2015), such a dismissal would probably only result in

forcing the plaintiffs to file an amended complaint, which in turn would likely lead to a

repetition of the current motion and briefing. Thus, the court accepts the plaintiffs’

untimely response. But it reiterates its expectation that all parties will fully and

completely comply with the court’s local rules and all applicable federal rules of

procedure.



                                            4
       One aspect of the defendants’ motion to dismiss was that Kettle Moraine High

School and Kettle Moraine Middle School are mere buildings and not suable entities

separate from the school district. (ECF No. 12 at 21.) When the plaintiffs did not

respond to this aspect of the defendants’ motion, the defendants argued in reply that

those two defendants should be dismissed. (ECF No. 14 at 15.) Only after all briefing on

the motion to dismiss was complete did the plaintiffs voluntarily dismiss Kettle

Moraine High School and Kettle Moraine Middle School as defendants. (ECF No. 15.)

       The court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1343. All

parties have consented to have this court preside in this matter under 28 U.S.C. § 636(c).

(ECF Nos. 7, 8.)

   2. Plaintiffs’ Motion to File an Amended Complaint

       The same day they voluntarily dismissed the schools the plaintiffs moved to file

an amended complaint. The only changes they identify are that the proposed amended

complaint omits the prologue that is the subject of the defendants’ motion to strike and

adds as defendants the Kettle Moraine School Board and its members.

       The defendant—now only Kettle Moraine School District—opposes the plaintiffs’

motion to amend, arguing that amendment would be futile because the plaintiffs lack

any claim against the proposed new defendants and the proposed amended complaint

would otherwise be subject to dismissal for the reasons set forth in the motion to

dismiss. (ECF No. 17.)



                                            5
      In reply, the plaintiffs argue that, because they initially “prayed for punitive

damages against the policymakers who are negligent in not appropriately responding

to the harassment issues within the KM School District schools,” the individual school

board members are proper defendants. (ECF No. 18 at 1-2.)

      Although Federal Rule of Civil Procedure 15(a) “reflects a liberal attitude

towards the amendment of pleadings, courts in their sound discretion may deny a

proposed amendment if … the pleading is futile.” Campania Mgmt. Co. v. Rooks, Pitts &

Poust, 290 F.3d 843, 848-49 (7th Cir. 2002) (citing Foman v. Davis, 371 U.S. 178, 181-82

(1962); Bethany Pharm. Co. v. QVC Inc., 241 F.3d 854, 861 (7th Cir. 2001)). There is no

point in allowing a plaintiff to file an amended complaint if that complaint could not

survive a motion to dismiss.

      Aside from naming each school board member, stating that he or she lives in

Waukesha County, and “was a duly elected official of the Kettle Moraine School Board”

(ECF No. 16-1, ¶¶ 5-12), the proposed amended complaint is devoid of any allegation as

to what each board member did or failed to do that would suggest a basis for liability.

Nor is there any indication of what the school board (as an institution distinct from its

members) is alleged to have done or failed to do.

      It should go without saying that a plaintiff cannot recover damages, punitive or

compensatory, from a person unless that person did something wrong. Thus, the fact

that the plaintiffs want the school board and its members to pay punitive damages for



                                           6
the alleged malfeasance of the Kettle Moraine School District is not a basis for making

them defendants. Because the proposed amended complaint is completely devoid of

any allegation suggesting a plausible basis for any claim against the defendants the

plaintiffs seek to add, the motion to file an amended complaint will be denied.

       Thus, the court turns to the original complaint and the motions to strike and

dismiss.

   3. Motion to Strike

       The plaintiffs did not respond to the defendant’s motion to strike the “Prologue”

of the complaint. Therefore, the motion to strike (ECF No. 10) is granted as unopposed.

See Civ. L.R. 7(d) (E.D. Wis.) Paragraphs 8 through 23 of the complaint will be stricken.

   4. Motion to Dismiss

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure a complaint must “state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”” Iqbal, 556 U.S. at 678. A claim satisfies this pleading standard

when its factual allegations “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555-56. The court accepts “all well-pleaded facts as true and constru[es] all




                                             7
inferences in favor of the plaintiffs.” Gruber v. Creditors' Prot. Serv., 742 F.3d 271, 274 (7th

Cir. 2014).

       4.1.   Title VI

       Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, provides that “[n]o

person in the United States shall, on the ground of race, color, or national origin, be

excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance.” It

is a companion of Title IX, which similarly prohibits discrimination based on sex, and

thus courts may apply principles articulated with respect to Title IX to claims under

Title VI. Doe v. Smith, 470 F.3d 331, 338 (7th Cir. 2006).

       “The Supreme Court has set a high bar for plaintiffs seeking to hold schools and

school officials liable for student-on-student harassment.” Doe v. Galster, 768 F.3d 611,

617 (7th Cir. 2014). A school district is not liable under Title VI simply because one of its

students was subjected to inexcusable racial harassment by her peers. Davis v. Monroe

Cnty. Bd. of Educ., 526 U.S. 629, 648 (1999).

       Courts … must bear in mind that schools are unlike the adult workplace
       and that children may regularly interact in a manner that would be
       unacceptable among adults. Indeed, at least early on, students are still
       learning how to interact appropriately with their peers. It is thus
       understandable that, in the school setting, students often engage in
       insults, banter, teasing, shoving, pushing, and gender-specific conduct
       that is upsetting to the students subjected to it. Damages are not available
       for simple acts of teasing and name-calling among school children,
       however, even where these comments target differences in gender. Rather,
       in the context of student-on-student harassment, damages are available


                                                8
       only where the behavior is so severe, pervasive, and objectively offensive
       that it denies its victims the equal access to education ….

Id. at 651-52. “The harassment must further have a ‘concrete, negative effect’ on the

victim's education, which may include dropping grades, becoming homebound or

hospitalized due to harassment, physical violence, or physical exclusion from a school

resource.” C.S. v. Couch, 843 F. Supp. 2d 894, 907 (N.D. Ind. 2011) (citing Davis, 526 U.S.

at 650-51; Gabrielle M. v. Park Forest-Chicago Heights, 315 F.3d 817, 823 (7th Cir. 2003); S.G.

v. Rockford Bd. of Educ, No. 08 C 50038, 2008 U.S. Dist. LEXIS 95522, 2008 WL 5070334, at

*4 (N.D. Ill. Nov. 24, 2008); Trentadue v. Redmon, 619 F.3d 648, 654 (7th Cir. 2010)).

       Moreover, a school district may be liable for peer-on-peer racial harassment only

if the district “acts with deliberate indifference to known acts of harassment in its

programs or activities.” Davis, 526 U.S. at 633.

       Once a school has notice of peer-on-peer racial harassment, it must act. See

Gabrielle M., 315 F.3d at 824. But officials are given wide discretion as to how they must

respond. Davis, 526 U.S. at 648; Galster, 768 F.3d at 621. A school need not abide a

victim’s demands for a particular resolution of her complaint. Davis, 526 U.S. at 648.

Title VI only proscribes responses that are “clearly unreasonable in light of the known

circumstances.” Id.; see also Jauquet v. Green Bay Area Catholic Educ., No. 20-C-647, 2020

U.S. Dist. LEXIS 153636, at *19 (E.D. Wis. Aug. 24, 2020) (“The question is not whether

the school could have handled the matter better or differently but instead is whether the

school's decisions were clearly unreasonable.”).


                                              9
       Thus, in assessing the reasonableness of a school officials’ response to racial

harassment, the court must be mindful that “a federal court is rarely the proper forum

for addressing and resolving disputes over the proper level of school discipline. The

Supreme Court has made clear that ‘courts should refrain from second-guessing the

disciplinary decisions made by school administrators.’” Jauquet, 2020 U.S. Dist. LEXIS

153636, at *20 (quoting Davis, 526 U.S. at 648; citing Estate of Lance v. Lewisville Indep.

School Dist., 743 F.3d 982, 996 (5th Cir. 2014) (“Judges make poor vice principals ….”)).

       Kettle Moraine argues that the plaintiffs have pled themselves out of court

because they allege in their complaint that the district responded to each alleged

incident of racial harassment. Therefore, as a matter of law, the district was not

deliberately indifferent.

       The plaintiffs’ primary argument in response is that it is inappropriate for the

court to decide at the motion to dismiss stage whether the district was deliberately

indifferent. (ECF No. 13 at 3-7.) Secondarily, the plaintiffs argue that “Title VI requires

schools to eliminate harassment.” (ECF No. 13 at 6.)

       Both of the plaintiffs’ arguments are wrong. The Supreme Court has explicitly

recognized that “[i]n an appropriate case, there is no reason why courts, on a motion to

dismiss, … could not identify a response as not ‘clearly unreasonable’ as a matter of

law.” Davis, 526 U.S. at 649. Moreover, the plaintiffs have failed to support their

assertion that “[c]ourts in this district have routinely preserved the issue of Deliberate



                                            10
Indifference for the trier of fact.” In the only case the plaintiffs cite from this district, NR

Doe v. St. Francis Sch. Dist., 834 F. Supp. 2d 889 (E.D. Wis. 2011), the court did say,

without citation, that “determining whether a defendant has displayed deliberate

indifference to a plaintiff's rights is distinctly the province of the fact-finder at trial.” Id.

at 892. But the court then granted summary judgment for the defendants, concluding in

part, “Thus, it is clear that St. Francis reacted with due concern to known facts.

Consequently, under any view of these facts, the conduct of St. Francis does not reflect

deliberate indifference to any misconduct Sweet engaged in with NR Doe.” Id. at 899.

        The plaintiffs cite three cases from district courts around the Seventh Circuit for

the uncontroversial proposition that deliberate indifference is a question of fact. (ECF

No. 13 at 4 (citing Ballheimer v. Ryan Batts #525, No. 1:17-cv-01393-SEB-DLP, 2020 U.S.

Dist. LEXIS 48456 (S.D. Ind. Mar. 20, 2020) 1; Boone v. Witherspoon, No. 14-CV-2296, 2017

U.S. Dist. LEXIS 142851 (C.D. Ill. Sep. 5, 2017); Cain v. Budz, 494 F. Supp. 2d 900 (N.D. Ill.

2007)).) But the plaintiffs overlook that a jury is required to resolve only disputed

questions of fact. Courts routinely decide the question of deliberate indifference as a

matter of law in conjunction with motions to dismiss or for summary judgment, and in

fact did so in Cain, 494 F. Supp. 2d at 905. In Ballheimer, 2020 U.S. Dist. LEXIS 48456, and

Boone, 2017 U.S. Dist. LEXIS 142851, the court denied the motions for summary

judgment not because the court held that deliberate indifference is always a jury

1Complicating the court’s review was the fact that the plaintiffs failed to provide proper citations for
Balheimer and Boone.


                                                     11
question but because the court concluded that specific factual disputes in those cases

(neither of which involved claims under Titles VI or IX or were remotely factually

similar to this action) precluded summary judgment.

       As for the plaintiffs’ assertion that schools are required to eliminate peer-on-peer

harassment, the Court of Appeals for the Seventh Circuit has explicitly held,

“Davis does not require funding recipients to remedy peer harassment.” Gabrielle M.,

315 F.3d at 825 (“But in arguing that in order not to act with deliberate indifference, the

school district must have effectively ended all interaction between the two students to

prevent conclusively any further harassment, Gabrielle misunderstands the law.”)

(citing Davis, 526 U.S. at 648-49).

       The only cases that the plaintiffs present in support of their assertion that the

district was obligated to eliminate harassment are off the mark. The plaintiffs cite a 1978

district court decision (which predated Davis by more than two decades) in which the

court said, “Defendants have an affirmative obligation to eliminate and prevent racial

segregation in the public schools of District # 186.” (ECF No. 13 at 6 (quoting McPherson

v. Sch. Dist., 465 F. Supp. 749, 753 (S.D. Ill. 1978)).) The plaintiffs’ failed to disclose that

this was not a judicial holding as to the scope of Title VI but a quotation from a 1974

consent decree between the parties. McPherson, 465 F. Supp. at 753.

       The plaintiffs also cite Zamecnik v. Indian Prairie Sch. Dist. # 204 Bd. of Educ., 710 F.

Supp. 2d 711, 720 (N.D. Ill. 2010), where the court said, “The District’s current policies



                                              12
and procedures serve an important function to minimize student harassment, thereby

create a safe, harassment-free environment for all students.” (ECF No. 13 at 6.) Again,

this was not a holding as to a school’s obligations under Title VI, but rather an opinion

of the defendant’s expert as to the scope of the district’s anti-harassment policies.

Zamecnik, 710 F. Supp. 2d at 719-20. Moreover, Zamecnik is wholly inapposite in that it

was about whether a student had a right to wear a shirt that the school regarded as

harassing toward homosexuals. The decision never mentioned Titles VI or IX, but it

underscores the sometimes conflicting pressures and difficulties that school

administrators face protecting students from harassment. Cf. Galster, 768 F.3d at 621.

(“Federal law gives school officials wide discretion in making disciplinary decisions,

especially as they have to balance the interests of all concerned.”)

       Thus, the court turns to the question of whether this is “an appropriate case” for

dismissal because the complaint establishes that the district’s response to alleged racial

harassment was not so “clearly unreasonable” as to amount to deliberate indifference,

see Davis, 526 U.S. at 649. Notwithstanding the shortcomings in the plaintiffs’ response

to the defendant’s motion and their troubling misrepresentations regarding legal

authority, the court can grant the motion to dismiss only if there is no plausible way the

plaintiffs could prevail on their claims.

       In the district’s view, because it did “something” in response to the alleged

harassment, it was, as a matter of law, not deliberately indifferent. (ECF No. 12 at 13.) It



                                            13
asserts, “In almost every instance the District investigated and meted out some form of

discipline.” (ECF No. 12 at 13.)

       That assertion, however, is not consistent with the allegations in the complaint. It

is only with respect to two out of the seven incidents that the complaint alleges the

district investigated and punished the actors. (ECF No. 1, ¶¶ 74 (regarding the Oct. 21,

2019 incident); 100, 105 (regarding the Sept. 3, 2020 incident).) In another instance, the

complaint alleges that the school investigated but found the evidence insufficient to

discipline the student. (ECF No. 69 (regarding the Oct. 19, 2019 incident).) The reason

for not disciplining an actor following the district’s investigation of a fourth incident is

unclear. (ECF No. 1, ¶¶ 44-50 (regarding the Feb. 8, 2019 incident).) And in a fifth

incident, although the plaintiffs allege that the school investigated, they do not know if

the student was disciplined because the school was “not at liberty to disclose

punishments.” (ECF No. 1, ¶¶ 38-39 (regarding Oct. 16, 2017 incident).) As to another

incident the plaintiffs do not state whether or not the district investigated, but they do

allege that the actor was not punished. (ECF No. 1, ¶¶ 63-64 (regarding the March 2019

incident).) And, finally, there is one incident where it is unclear if the district

investigated or punished the actor. (ECF No. 1, ¶ 76 (regarding the Oct. 28, 2019

incident).)

       Moreover, although dismissal is inappropriate “when the school made no effort

whatsoever to either investigate harassment, stop it, or discipline the offending



                                            14
student,” (ECF No. 12 at 10 (quoting C.S., 843 F. Supp. 2d at 911)), the district is wrong

to suggest that the inverse is necessarily true. In other words, just because the school

made some effort does not necessarily preclude a finding of deliberate indifference. See

Bowe v. Eau Claire Area Sch. Dist., No. 16-cv-746-jdp, 2018 U.S. Dist. LEXIS 19671, at *10

(W.D. Wis. Feb. 7, 2018) (“Nominal action could be clearly unreasonable in some

circumstances, as in Davis, when the school merely ‘threatened’ a male student who

repeatedly sexually harassed the plaintiff by speaking to her in vulgar language,

rubbing against her in a sexually suggestive behavior, and attempting to touch her

breasts and genital area.”); see also Figgs v. Dawson, 829 F.3d 895, 903 (7th Cir. 2016) (“A

state officer is deliberately indifferent when he does nothing or when he takes action

that is so ineffectual under the circumstances that deliberate indifference can be

inferred.” (citation omitted)).

       Although the allegations in the complaint suggest that it will be exceptionally

difficult for the plaintiffs to be able to muster proof to sustain a Title VI claim, the court

cannot say that they have pled themselves out of court. It is plausible that, with

discovery, the plaintiffs will be able to gather evidence that could lead a reasonable

finder of fact to conclude that the district’s response, either to certain instances or to the

overall harassment that SQ allegedly suffered, was “clearly unreasonable in light of the

known circumstances.” Davis, 526 U.S. at 648.




                                             15
       The plaintiffs would then need to also prove that the students’ conduct

amounted to actionable harassment. The district generally does not address this

element in its motion to dismiss, and thus the court will not discuss the issue further.

       Therefore, the court must deny the district’s motion to dismiss the plaintiffs’ Title

VI claim.

       4.2.   Constitutional Claim

       In addition to their claim under Title VI, the plaintiffs’ complaint includes as a

heading “Claims Pursuant to 42 U.S.C. § 1983 and to the 14th Amendment to the U.S.

Constitution. (ECF No. 1 at 26.) Aside from incorporating prior paragraphs, and

restating the text of § 1983, the plaintiffs in this section of the complaint state only, “The

acts and omissions of the Kettle Moraine Defendants specifically undermined and

interfered with the rights and benefits of education owed to SQ and other similarly

situated students, and Defendants are therefore liable under 42 U.S.C. §1983.” (ECF No.

1, ¶ 136.) Thus, it is unclear what the nature of the plaintiffs’ constitutional claim is.

       The district presumes the claim is one of equal protection. (ECF No. 12 at 20.) The

plaintiffs’ response does not much clarify the nature of their claims. They address equal

protection, but only in conjunction with an argument that the district did not make—

whether a plaintiff can simultaneously pursue both an equal protection and a Title VI

claim. (ECF No. 13 at 7-8.) The plaintiffs then offer the heading, “The Plaintiff’s

substantive due process claims should not be dismissed” (ECF No. 13 at 8), thus



                                              16
suggesting that the constitutional claim is not one of equal protection but rather of

substantive due process (or perhaps it is both). Specifically, the plaintiffs assert that the

district violated SQ’s substantive due process rights and is liable under a state created

danger theory. (ECF No. 13 at 9-10.) The lack of even the most rudimentary explanation

as to the basic nature of the plaintiffs’ constitutional claim is reason enough to grant the

district’s motion to dismiss this claim.

       As to the parties’ arguments, the defendants’ first argument is that any equal

protection claim fails for the same reasons as the plaintiffs’ Title VI claim. (ECF No. 12 at

20 (citing Galster, 768 F.3d at 622 (holding that an equal protection claim against a school

for peer harassment requires proof of deliberate indifference)).) However, as discussed

above, the plaintiffs’ Title VI claim is not subject to dismissal. Therefore, the plaintiffs’

constitutional claim will not be dismissed on that basis.

       The district alternatively argues that the constitutional claim must be dismissed

because the complaint does not allege a basis for holding the district liable.

       To prevail on a § 1983 claim for damages against a local government, a
       plaintiff must demonstrate that the allegedly illegal action implemented
       an official policy or custom adopted by the governmental body. See Monell
       v. Dep't of Soc. Servs., 436 U.S. 658, 690-91 (1978). Monell expressly rejects
       governmental liability based on an employee's misconduct under the
       doctrine of respondeat superior. Id. at 691.

Hansen v. Bd. of Trs. of Hamilton Se. Sch. Corp., 551 F.3d 599, 615-16 (7th Cir. 2008). “To

state a Monell claim, Plaintiff must plead three elements: (1) an action pursuant to a

municipal policy; (2) culpability, meaning that policymakers were deliberately


                                             17
indifferent to a known risk that the policy would lead to constitutional violations; and

(3) that the municipal action caused her constitutional injury.” Walker v. Bd. of Educ., No.

19 CV 4115, 2021 U.S. Dist. LEXIS 56292, at *9 (N.D. Ill. Mar. 25, 2021) (citing Pulera v.

Sarzant, 966 F.3d 540, 550 (7th Cir. 2020)). “A plaintiff can establish a municipal action

(the first element) under three theories: (1) an express policy adopted and promulgated

by a municipality's officers; (2) an informal but widespread practice or custom; or (3) an

action by a policymaker authorized to act for the municipality.” Id. (citing J.K.J. v. Polk

County, 960 F.3d 367, 377 (7th Cir. 2020)).

       The plaintiffs offer only the barest of responses to the district’s Monell argument,

asserting that “the Plaintiffs have both sufficiently alleged in their pleadings a

widespread practice of deliberate indifference regarding Defendants’ responsiveness to

peer bullying and also alleged a constitutional injury inflicted by the superintendent of

the district, and to the school board, who for all purposes under Monell, has final

policymaking authority.” (ECF No. 13 at 8.) This assertion is not supported by any

citation to the complaint, nor is it otherwise developed.

       Faced with only this bald assertion in response, it is easy to conclude that the

plaintiffs’ complaint falls short of pleading the basic elements of a Monell claim. The

plaintiffs do not even offer the sort of boilerplate allegations of a municipal policy that

courts have found insufficient. Cf. Baxter by Baxter v. Vigo Cnty. Sch. Corp., 26 F.3d 728,

736 (7th Cir. 1994) (quoting Sivard v. Pulaski County, 17 F.3d 185, 188 (7th Cir. 1994)).



                                              18
       Moreover, the allegations in the complaint actually suggest the absence of any

policy or custom. Notably, the complaint explicitly alleges that the district had formal

anti-harassment policies (ECF No. 1, ¶¶ 24, 25), district officials responded to nearly all

instances of alleged harassment (ECF No. 1, ¶¶ 38-105), and the district took other steps

in response to SQ’s complaints, such as creating a “cultural advisory committee” (ECF

No. 1, ¶ 62, 85, 88-95).

       Therefore, the court will grant the district’s motion to dismiss the plaintiffs’

constitutional claim. The plaintiffs have not adequately alleged a basis for the district to

be liable for a constitutional tort.

       Finally, as noted above, in response to the district’s motion the plaintiffs seem to

argue that the complaint alleges a substantive due process claim. But even liberally

construing the complaint, the complaint cannot be read as fairly alleging such a claim.

Moreover, a plaintiff cannot amend its complaint through a response to a motion to

dismiss. Agnew v. NCAA, 683 F.3d 328, 348 (7th Cir. 2012). Therefore, although there are

strong reasons to question whether such a claim might be viable under the facts alleged,

see, e.g., D.S. v. E. Porter Cnty. Sch. Corp., 799 F.3d 793, 798-99 (7th Cir. 2015); Doe v. Sch.

Dist. 214, No. 16-cv-7642, 2021 U.S. Dist. LEXIS 64848, at *16-*26 (N.D. Ill. Apr. 2, 2021);

D.S. v. E. Porter Cnty. Sch. Corp., No. 2:11-CV-431-PRC, 2013 U.S. Dist. LEXIS 61146, at

*37 (N.D. Ind. Apr. 29, 2013), the court will not assess the merits of a claim that was not

alleged in the complaint.



                                              19
       4.3.   Punitive Damages

       The district moved to dismiss any demand for punitive damages because

punitive damages may not be awarded in private suits under Title VI (ECF No. 12 at 21)

and municipal entities are immune from punitive damages under § 1983. (ECF No. 12 at

22.)

       The plaintiffs’ response did not address this aspect of the district’s motion. By not

responding, the plaintiffs have waived any argument in opposition, Bonte v. U.S. Bank,

N.A., 624 F.3d 461, 466 (7th Cir. 2010), and therefore the court will grant this aspect of

the district’s motion.

   5. Conclusion

       IT IS THEREFORE ORDERED that the motion to strike portions of the

plaintiffs’ complaint (ECF No. 10) is granted. Paragraphs 8 through 23 of the complaint

(ECF No. 1) are hereby stricken.

       IT IS FURTHER ORDERED that the motion to dismiss (ECF No. 11) is granted

in part. It is granted with respect to any constitutional claim. Any constitutional claim is

dismissed without prejudice. It is also granted with respect to the plaintiffs’ request for

punitive damages. The motion is denied in all other respects.




                                            20
      IT IS FURTHER ORDERED that the plaintiffs’ motion to file an amended

complaint (ECF No. 16) is denied.

      Dated at Milwaukee, Wisconsin this 30th day of April, 2021.



                                              _________________________
                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                         21
